
	
		III
		109th CONGRESS
		2d Session
		S. RES. 529
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2006
			Mr. Obama (for himself,
			 Mr. DeMint, Ms.
			 Mikulski, Mr. Isakson, and
			 Mr. Kennedy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating July 13, 2006, as
		  National Summer Learning Day.
	
	
		Whereas all students experience measurable loss of
			 mathematics and reading skills when they do not engage in educational
			 activities during the summer months;
		Whereas summer learning loss is greatest for low-income
			 children, who often lack the academic enrichment opportunities available to
			 their more affluent peers;
		Whereas summer learning loss contributes significantly to
			 the gaps in achievement between low-income children, including minority
			 children and children with limited English proficiency, and their more affluent
			 peers;
		Whereas structured enrichment and education programs are
			 proven to accelerate learning for students who participate in such programs for
			 several weeks during the summer;
		Whereas in the BELL summer programs, students gain several
			 months worth of reading and mathematics skills through summer enrichment, and
			 in the Teach Baltimore Summer Academy, students enrolled for 2 summers gain 70
			 to 80 percent of a full grade level in reading, and thousands of students in
			 similar programs experience measurable gains in academic achievement;
		Whereas Summer Learning Day is designed to highlight the
			 need for more young people to be engaged in summer learning activities and to
			 support local summer programs that benefit children, families, and communities;
			 and
		Whereas a wide array of schools, public agencies,
			 non-profit organizations, institutions of higher education, museums, libraries,
			 and summer camps in many States across the United States will celebrate the
			 annual Summer Learning Day on July 13, 2006: Now, therefore, be it
		
	
		That the Senate—
			(1)designates July
			 13, 2006, as National Summer Learning Day to raise public
			 awareness about the positive impact of summer learning opportunities on the
			 development and educational success of our Nation's children;
			(2)urges the people
			 of the United States—
				(A)to promote summer
			 learning activities to send young people back to school ready to learn;
				(B)to support
			 working parents and their children; and
				(C)to keep our
			 Nation's children safe and healthy during the summer months; and
				(3)urges communities
			 to celebrate, with appropriate ceremonies and activities, the importance of
			 high-quality summer learning opportunities in the lives of young students and
			 their families.
			
